397 F.2d 804
RANSBURG ELECTRO-COATING CORP., Appellant,v.John SEDLACSIK, Jr., and Interplanetary Research & Development Corp.
No. 17048.
United States Court of Appeals Third Circuit.
Argued May 20, 1968.
Decided July 5, 1968.

Richard R. Trexler, Olson, Trexler, Wolters & Bushnell, Chicago, Ill. (Frank C. O'Brien and Pitney, Hardin & Kipp, Newark, N. J., on the brief), for appellant.
Edward F. Levy, New York City, for appellees.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
In this civil action brought pursuant to the provisions of 35 U.S.C.A. § 146 for determination of priority of invention, the District Court, to which trial was had, affirmed the decision of the Board of Patent Interferences on its finding that the plaintiff failed to discharge its burden of proof to establish "a thorough conviction that a mistake had been made" by the Board. Morgan v. Daniels, 153 U.S. 120, 14 S. Ct. 772, 38 L. Ed. 657 (1894); Radio Corporation of America v. International Standard Electric Corporation, 232 F.2d 726 (3 Cir. 1956).


2
On review of the record we cannot say that the District Court's finding was "clearly erroneous" under Rule 52(a), F.R.Civ.P., 28 U.S.C.A., and accordingly the Order of the District Court will be affirmed.